 



Exhibit 10(DD)

FIFTH AMENDMENT TO
THE SCOTTS COMPANY
EXECUTIVE RETIREMENT PLAN

     WHEREAS, The Scotts Company (“Scotts”) previously adopted The Scotts
Company Incentive Pay Deferral Plan, subsequently amended and restated effective
January 1, 1999 as The Scotts Company Executive Retirement Plan (the “Plan”);
and

     WHEREAS, on March 18, 2005 (the “Effective Time”), Scotts consummated the
restructuring of Scotts’ corporate structure into a holding company structure by
merging Scotts into a wholly-owned second-tier Ohio limited liability company
subsidiary, The Scotts Company LLC (the “Company”), pursuant to the Agreement
and Plan of Merger, dated as of December 13, 2004 (the “Merger Agreement”), by
and among Scotts, The Scotts Miracle-Gro Company (“Scotts Miracle-Gro”) and the
Company; and

     WHEREAS, in connection with and as a result of the merger of Scotts into
the Company, the Company assumed, as of the Effective Time, the Plan and all
obligations and liabilities of Scotts thereunder; and

     WHEREAS, Section XI of the Plan provides that the Administrative Committee
for the Plan may amend, modify or terminate the Plan;

     NOW, THEREFORE, effective as of March 18, 2005, the Plan is amended as
follows to reflect the Company’s assumption of the Plan:

     1. The title of the Plan is amended to be “The Scotts Company LLC Executive
Retirement Plan.”

     2. Section I of the Plan is amended and restated to read, in its entirety,
as follows: The Scotts Company LLC Executive Retirement Plan provides Eligible
Employees with the opportunity to defer bonuses (under the Executive Annual
Incentive Plan) and compensation, and supplements the benefits of Eligible
Employees under The Scotts Company LLC Retirement Savings Plan. The benefits
under the Plan are to be provided from the Plan on an unfunded basis. It is
intended that the Plan be exempt from the funding, participation, vesting and
fiduciary provisions of Title I of ERISA.

     3. The definition of “Administrative Committee” contained in Section II of
the Plan is amended and restated to read, in its entirety, as follows:
“Administrative Committee” means (a) the administrative committee appointed to
administer the tax qualified retirement plans which are also sponsored by the
Employer or (b) any person or entity to which the Administrative Committee
delegates any of the administrative or ministerial duties assigned to it in this
Plan.

     4. The definition of “Board” contained in Section II of the Plan is deleted
in its entirety.

     5. The definition of “Company Stock Fund” contained in Section II of the
Plan is amended and restated to read, in its entirety, as follows: “Company
Stock Fund” means a fund consisting of common shares of The Scotts Miracle-Gro
Company and cash or cash equivalents needed to meet obligations of such fund or
for the purchase of common shares of The Scotts Miracle-Gro Company.

     6. The definition of “Employer” contained in Section II of the Plan is
amended and restated to read, in its entirety, as follows: “Employer” means The
Scotts Company LLC and affiliates of The Scotts Company LLC.

 



--------------------------------------------------------------------------------



 



     7. The definition of “Plan” contained in Section II of the Plan is amended
and restated to read, in its entirety, as follows: “Plan” means The Scotts
Company LLC Executive Retirement Plan, as reflected in this document, as the
same may be amended from time to time after the Effective Date.

     8. The definition of “Qualified Plan” contained in Section II of the Plan
is amended and restated to read, in its entirety, as follows: “Qualified Plan”
means The Scotts Company LLC Retirement Savings Plan and any amendments made
thereto.

     9. Section V, Part B – Method of Distribution is amended and restated to
read, in its entirety, as follows:

Amounts credited to a Participant’s Account shall be distributed to the
Participant either in a single lump sum payment or in substantially equal annual
installments over a period less than ten (10) years. To the extent that an
Account is distributed in installment payments, the undisbursed portions of such
Account shall continue to be credited with Additions in accordance with the
applicable provisions of Section IV.H. In addition, if, as of any business day
after the date described in Section V.A., the amount allocated to a
Participant’s Account is less than $5,000, the Administrative Committee shall
pay such amount to the Participant and reduce the balance of his Account to
zero. The method of distribution shall be elected by the Participant in the
Executive Incentive Pay Deferral Election and Compensation Deferral Election
delivered to the Administrative Committee at the time the applicable deferral
election is made. Distributions of amounts credited to Investment Funds other
than the Company Stock Fund shall be made in cash. Distributions of amounts
credited to the Company Stock Fund shall be distributed in the greatest whole
number of common shares of The Scotts Miracle-Gro Company which can be
distributed based on the amount credited to the Company Stock Fund (after any
applicable withholding), plus cash for any fractional share.

     IN WITNESS WHEREOF, the Administrative Committee, acting on behalf of the
Company, has caused this Amendment to be executed on this 6th day of May, 2005,
to be effective as of March 18, 2005.

     

  THE SCOTTS COMPANY LLC
 
   

  By: /s/ Christopher L. Nagel
 
   

  Print Name: Christopher L. Nagel
 
   

  Title: Member of the Administrative Committee

2